Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 2, 2021

                                            No. 04-20-00589-CV

                                  IN RE Eloise and Ruben GUZMAN

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On December 7, 2020, relators filed a petition for writ of mandamus. On February 17,
2021, we conditionally granted the petition. On March 2, 2021, real party in interest filed a
“Motion for Emergency Stay and for Rehearing” asking this court to withdraw our order
conditionally granting the petition for writ of mandamus, order the trial court to stay its
proceedings, and grant her motion for rehearing. On March 3, 2021, we granted real party in
interest’s motion for stay and ordered the trial court proceedings to be stayed pending our
disposition of the real party in interest’s motion for rehearing. On April 1, 2021, we granted real
party in interest’s motion for rehearing, withdrew our February 17, 2021 opinion and order, and
requested a response to the petition. The real party in interest filed a response to which relators
replied.

        We conditionally grant the petition for writ of mandamus and order the Honorable Bill
Squires to, within fifteen days of this order, vacate his October 20, 2020 Order on Abatement. See
TEX. R. APP. P. 52.8(c). The writ will issue only in the event we are informed Judge Squires has
failed to comply with this order.

        The stay issued on March 3, 2021 is LIFTED.

        It is so ORDERED on June 2, 2021.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Chief Justice



1
  This proceeding arises out of Cause No. 2020-CV-0212, styled Ruben Guzman and Eloise Guzman v. Mary A.
Derrick and All Other Occupants, pending in the County Court, Guadalupe County, Texas, the Honorable Bill Squires
presiding.
                                                                          04-20-00589-CV


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.

                                                     _____________________________
                                                     Michael A. Cruz, Clerk of Court




                                         -2-